 

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of
March 18, 2008 (the “Effective Date”), by Medistem Laboratories, Inc., a Nevada
corporation (the “Company”) and Thomas Ichim (the “Indemnitee”).

RECITALS

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as officers and directors unless they are provided
with adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of such corporations; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future; and

WHEREAS, Article V of the Company’s Bylaws provides for indemnification of
directors in accordance with Section 78.751 of the Nevada General Corporation
Law; and

WHEREAS, the Board deems it to be reasonable, prudent and necessary for the
Company contractually to indemnify its officers and directors to the fullest
extent permitted by applicable law.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

(a)

“Change of Control” shall have the meaning set forth in Section 5(d).

(b)

“Corporate Status” describes the status of a person who is serving or has served
(i) as an officer or director of the Company, including as a member of any
committee of the Board, (ii) in any capacity with respect to any employee
benefit plan of the Company, or (iii) as a director, partner, trustee, officer,
employee, or agent of any other Entity at the request of the Company.  For
purposes of subsection (iii) above, an officer or director of the Company who is
serving or has served as a director, partner, trustee, officer, employee or
agent of a Subsidiary shall be deemed to be serving at the request of the
Company.

(c)

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

--------------------------------------------------------------------------------



 

(d)

“Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

(e)

“Expenses” shall mean all reasonable fees, costs and expenses incurred in
connection with any Proceeding, including, without limitation, reasonable
attorneys’ fees, disbursements and retainers, fees and disbursements of expert
witnesses, private investigators and professional advisors, court costs,
transcript costs, travel expenses, duplicating, printing and binding costs,
telephone and fax transmission charges, postage, delivery services and other
disbursements, and expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding.

(f)

“Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.

(g)

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or Indemnitee
(or any affiliate thereof) in any matter (other than with respect to matters
concerning the rights of Indemnitee under this Agreement), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
 Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(h)

“Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines, and amounts paid in settlement.

(i)

“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 9
of this Agreement to enforce Indemnitee’s rights hereunder, but excluding a
proceeding pending on or prior to the Effective Date.

(j)

“Subsidiary” shall mean any Entity of which the Company owns (either directly or
through another Subsidiary) either (i) a general partner, managing member or
other similar interest or (ii) 50% or more of the voting power of the voting
capital stock or other voting equity interests of such Entity.

2.

Services of Indemnitee.  In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and officer of the Company.  However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

 

2

--------------------------------------------------------------------------------



 

3.

Agreement to Indemnify.  The Company agrees to indemnify Indemnitee as follows:

4.

Proceedings Other Than Proceedings by or in the Right of the Company.  Subject
to the exceptions set forth in Section 4 below, if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Company) by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities actually and reasonably incurred by Indemnitee in connection with
such Proceeding (referred to herein as “Indemnifiable Expenses” and
“Indemnifiable Liabilities,” respectively, and collectively, as “Indemnifiable
Amounts”), if Indemnitee (i) is not liable under Nevada Revised Statutes Section
78.138, as such statute may be modified, amended, or superceded from time to
time (“Section 78.138”), or (ii) acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, Indemnitee had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(a)

Proceedings by or in the Right of the Company.  To the extent permitted by
applicable law and subject to the exceptions set forth in Section 4 below, if
Indemnitee was or is a party or is threatened to be made a party to any
threatened, pending or completed Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding if Indemnitee (i) is not liable under
Section 78.138, or (ii) acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that if applicable law prohibits such indemnification, no
indemnification against such expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the court in
which such Proceeding shall have been brought or is pending shall determine that
such indemnification may be made.

(b)

Indemnification for Expenses as a Witness.  Subject to the exceptions set forth
in Section 4 below, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, the Company shall indemnify Indemnitee against all expenses actually and
reasonably incurred by Indemnitee in connection therewith.

(c)

Settlements.  The Company shall not be liable to indemnify Indemnitee under the
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which consent shall not be unreasonably withheld or
delayed.  The Company shall not settle any action or claim in any manner which
would impose any material penalty or limitation on Indemnitee without
Indemnitee’s consent, which consent may be withheld in Indemnitee’s sole and
absolute discretion.

 

3

--------------------------------------------------------------------------------



 

5.

Exceptions to Indemnification.

(a)

Indemnitee as Plaintiff.  Except as provided in Section 9(b) of this Agreement
and in the next sentence, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by Indemnitee against the Company, any Entity that it
controls, any director or officer thereof, or any third party, unless the
Company has consented to the initiation of such Proceeding.  This Section 4(a)
shall not apply to counterclaims or affirmative defenses asserted by Indemnitee
in an action brought against Indemnitee.

(b)

Other Limitations to Indemnification.  Notwithstanding anything contained in
this Agreement or in the Company’s Articles of Incorporation or Bylaws (as
either or both may be amended from time to time) to the contrary, the Company
shall not be obligated to indemnify or hold harmless Indemnitee:

(i)

if and to the extent that such indemnification shall be prohibited by applicable
law;

(ii)

except to the extent the aggregate of losses to be indemnified hereunder exceeds
the amount of the losses for which Indemnitee is indemnified pursuant to any
policy of insurance purchased and maintained by the Company and such amounts are
actually paid to or for the benefit of Indemnitee pursuant to such insurance
policy(ies);

(iii)

in respect to remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(iv)

on account of any suit in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any law;

(v)

if and to the extent that a claim in a Proceeding is decided adversely to
Indemnitee based upon or attributable to Indemnitee gaining in fact any personal
profit or advantage to which Indemnitee was not legally entitled; or

(vi)

if and to the extent that the indemnifiable event or Indemnitee’s acts or
omissions constituted or arose out of Indemnitee’s fraudulent or dishonest or
intentional misconduct, knowing violation of the law or gross negligence.

 

4

--------------------------------------------------------------------------------



 

6.

Procedure for Payment of Indemnifiable Amounts.

(a)

Written Request for Indemnification.  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Chief Executive Officer of the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

(b)

Determination of Entitlement to Indemnification.  Upon written request by
Indemnitee for indemnification pursuant to the first sentence of Section 5(a)
hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case:

(i)

if a Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or

(ii)

if a Change in Control shall not have occurred, (A) by the Board by a majority
vote of a quorum consisting of Disinterested Directors, or (B) if a quorum of
the Board consisting of Disinterested Directors is not obtainable, or even if
such quorum is obtainable, if such quorum of Disinterested Directors so directs,
either (x) by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (y) by the securityholders of the
Company, as determined by such quorum of Disinterested Directors or a quorum of
the Board, as the case may be.

If it is so determined that Indemnitee is entitled to indemnification, payment
to Indemnitee (or on behalf of Indemnitee) shall be made within fifteen (15)
days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board, or stockholder of the Company shall
act reasonably and in good faith in making a determination under this Agreement
of the Indemnitee’s entitlement to indemnification.  Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

5

--------------------------------------------------------------------------------



(c)

Selection of Independent Counsel.  In the event the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof, the Independent Counsel shall be selected as provided in this Section
5(c).  If a Change of Control shall not have occurred, the Board shall select
the Independent Counsel and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.  If
a Change of Control shall have occurred, Indemnitee shall select the Independent
Counsel, subject to approval by the Company promptly after Indemnitee notifies
the Company of the identity of the Independent Counsel so selected (which
approval shall not be unreasonably withheld or delayed).  If, within twenty (20)
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 5(a) hereof, no Independent Counsel shall have been selected
by Indemnitee and approved by the Company, either the Company or Indemnitee may
petition a court of the State of Arizona or other court of competent
jurisdiction for resolution of any objection that shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 5(b) hereof.  The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 5(b) hereof,
and the Company shall pay all reasonable fees and expenses incident to the
procedures of Section 9(a), regardless of the manner in which such Independent
Counsel was selected or appointed.  Upon the due commencement of any judicial
proceeding pursuant to Section 9(a) of this Agreement, Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

(d)

Change of Control.  For purposes of this Section 5, a “Change in Control” shall
be deemed to have occurred if and when

(i)

any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
all “affiliates” and “associates” (as defined under Rule 12b-2 promulgated under
the Exchange Act) of such person becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of equity securities
of the Company representing 50 percent or more of the combined voting power of
the Company’s then-outstanding equity securities without the prior approval of
at least a majority of the members of the Board in office immediately prior to
such person(s) attaining such percentage interest and who are not affiliates or
associates of such person(s), provided that this Section 5(d)(i) shall not apply
to beneficial ownership by (1) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any subsidiary of the Company,
(2) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of the Company,
(3) the Company or any Subsidiary, (4) Indemnitee, together with all affiliates
and associates of Indemnitee, or (5) any person that, together with any
affiliate thereof, is such a 50% beneficial owner as of the date hereof, unless
after the date of this Agreement such person has beneficial ownership of less
than 50% of the combined voting power of the Company’s then-outstanding equity
securities and thereafter acquires beneficial ownership of more than 50% of the
combined voting power of the Company’s then-outstanding equity securities; or

 

6

--------------------------------------------------------------------------------



 

(ii)

the Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization (in a single transaction or a series of
transactions) not approved by at least two-thirds of the members of the Board
then in office, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or

(iii)

during any period of two consecutive years, other than as a result of an event
described in Section 5(d)(ii), individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.

7.

Indemnification for Expenses of a Party Who is Partly Successful.
 Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to a Proceeding and is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Agreement, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

8.

Effect of Certain Resolutions.  Neither the settlement or termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder.  In addition, the
termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee is liable under Section 78.138 or did not act in good faith and
in a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

9.

Advancement of Expenses.

(a)

Conditions.  Subject to Section 8(b), the Company shall pay to Indemnitee all
Indemnifiable Expenses actually incurred by Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in advance
of the final disposition of such Proceeding, as the same are incurred.  To the
extent required by Nevada law, Indemnitee hereby undertakes to repay the amount
of Indemnifiable Expenses paid to Indemnitee if it is ultimately determined by a
court of competent jurisdiction that Indemnitee is not entitled under this
Agreement to indemnification with respect to such Expenses.  This undertaking is
an unlimited general obligation of Indemnitee.

 

7

--------------------------------------------------------------------------------



 

(b)

Procedure for Advance Payment of Expenses.  Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8(a) of this Agreement, together
with documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses.  Payment of Indemnifiable Expenses under Section 8(a) shall be made no
later than 15 calendar days after the Company’s receipt of such request.

10.

Remedies of Indemnitee.

(a)

Right to Petition Court.  In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Section 8 above, and the Company
fails to make such payment or advancement in a timely manner pursuant to the
terms of this Agreement, Indemnitee may petition a court of law to enforce the
Company’s obligations under this Agreement.

(b)

Expenses.  If Indemnitee is successful under any claim or action brought under
Section 9(a), the Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
9(a) above, or in connection with any claim or counterclaim brought by the
Company in connection therewith.

(c)

Validity of Agreement.  The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 9(a) above,
that the provisions of this Agreement are not valid, binding, and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

(d)

Failure to Act Not a Defense.  The failure of the Company (including its Board
or any committee thereof) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 9(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

11.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to Indemnitee as follows:

(a)

Authority.  The Company has all necessary power and authority to enter into, and
be bound by the terms of, this Agreement, and the execution, delivery, and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b)

Enforceability.  This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, shall be a legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

 

8

--------------------------------------------------------------------------------



 

12.

Insurance.  To the extent that the Company maintains an insurance policy or
policies providing officers’ and directors’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any officer or
director of the Company.

13.

Contract Rights Not Exclusive.  The rights to payment of Indemnifiable Amounts
and advancement of Indemnifiable Expenses provided by this Agreement shall be in
addition to, but not exclusive of, any other rights which Indemnitee may have at
any time under applicable law, the Company’s Articles of Incorporation, Bylaws,
or any other agreement, vote of stockholders or directors (or a committee of
directors), or otherwise, both as to action in Indemnitee’s official capacity
and as to action in any other capacity as a result of Indemnitee’s Corporate
Status.

14.

Binding Nature of Agreement; Successors.  This Agreement shall be (a) binding
upon all successors and assigns of the Company (including any transferee of all
or a substantial portion of the business, stock and/or assets of the Company and
any direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors, and administrators of Indemnitee.
 This Agreement shall continue for the benefit of Indemnitee and such heirs,
personal representatives, executors, and administrators after Indemnitee has
ceased to have Corporate Status.

15.

Subrogation.  In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

16.

Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of expenses covered under
this Agreement.

17.

Miscellaneous.

(a)

Notices.  All notices, requests, demands, and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made, and received (i) if personally delivered, on the date of
delivery, (ii) if by facsimile transmission, upon receipt, (iii) if mailed,
three days after deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid or (iv) if by a courier delivery
service providing overnight or “next-day” delivery, on the next business day
after deposit with such service, in each case addressed as follows:

 

9

--------------------------------------------------------------------------------



 

(1)

If to the Company:

                with a copy to:

Medistem Laboratories, Inc.

                DLA Piper US LLP

2027 E.  Cedar Street

                2415 E. Camelback Road, Suite 700

Tempe, Arizona 85281

                Phoenix, Arizona 85018

Attention: __________

                Attention:  Gregory R. Hall, Esq.

Fax: 480-756-8906

                Fax: 480-606-5528

 

(2)

If to Indemnitee, at the address set forth below Indemnittee’s name on the
signature page of this Agreement.

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 16(a) for the giving of notice.

(b)

Entire Agreement; Amendments.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements, and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing signed by the party or parties
to be bound.

(c)

Controlling Law; Jurisdiction and Venue.  This Agreement and all questions
relating to its validity, interpretation, performance, and enforcement shall be
governed by and construed, interpreted, and enforced in accordance with the laws
of the State of Nevada, notwithstanding any Nevada, or other conflict-of-law
provisions to the contrary.  The Company and Indemnitee irrevocably submit,
consent, and require that the state and federal courts located in Maricopa
County, Arizona, and the appellate forums for these courts, shall have sole
jurisdiction over any dispute arising under this Agreement, and the parties
hereby consent to the personal jurisdiction of such courts and to
extraterritorial service of process.

(d)

Indulgences, Not Waivers.  Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

(e)

Section Headings.  The titles of sections and subsections contained in this
Agreement are for convenience only.  They form no part of this Agreement and
they are not to be used in the construction or interpretation of this Agreement.

 

10

--------------------------------------------------------------------------------



 

(f)

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of the parties reflected hereon as the signatories.  Any
photographic or xerographic copy of this Agreement, with all signatures
reproduced on one or more sets of signature pages, shall be considered for all
purposes as if it were an executed counterpart of this Agreement.  Signatures
may be given by facsimile or other electronic transmission, and such signatures
shall be fully binding on the party sending the same.

(g)

Provisions Severable.  The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.  Further, if
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable as written, such court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties.

(h)

Construction.  Each party hereto acknowledges that it was represented by legal
counsel (or had the opportunity to be represented by legal counsel) in
connection with this Agreement and that such party and his, her or its counsel
have reviewed and revised this Agreement, or have had an opportunity to do so,
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or any Exhibits or Schedules hereto or
thereto.

 

 

[Signature page follows.]

 

 

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the Effective Date.

COMPANY:

MEDISTEM LABORATORIES, INC.

By:

By: ___________________________

Name: _________________________

Title: __________________________

By:

 

INDEMNITEE:

_____________________________

Thomas Ichim

Address: ______________________

Facsimile No.: __________________

By:

 

 

 

 

12